DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/27/2020. 
Claims 1-9 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 03/27/2020 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0147489 A1 to Shirakami et al. (hereinafter Shirakami). 

Regarding Claim 1, and similarly recited Claims 5, and 7 to 9, Shirakami discloses a memory system connected to a host computer generating input information ([0013], CPU 101 executes various processes by using data and computer programs stored in a RAM 102 or a ROM 103), comprising: 
a storage configured to store application program executed by the host computer (fig. 1, 102, 103, [0014]-[0015]), a contents database relating various contents candidate information used by the host computer with either of plural adjustment candidate identification information, and input information inputted from the host computer (fig.1, [0022], [0025], the CPU 101 determines whether or not a user is inputting an instruction (a movement instruction) for causing an operation target game character to move on a game field by operating the operation unit 104); 
circuitry configured to: 
infer, by executing inference by an artificial intelligence algorithm, 
specific adjustment candidate identification information as adjustment identification information from the plurality of adjustment candidate identification information according to the input information ([0029], [0037]-[0038] discloses the CPU 101 executes an artificial intelligence computer program to cause the operation target game character to interact with the one non-operation target game character); and 
select specific contents candidate information as adjustment contents information from the contents database using the adjustment identification information ([0029], [0035], [0037] discloses input information collected from a player and acted on based on the input); and 
an interface configured to output the adjustment contents information to the host computer (fig. 1, display unit 105, [0029]-[0030], [0040] discloses depending on the input , adjusting via an artificial intelligence program  to specify as an interaction partner one among the one or more non-operation target game characters positioned in the surroundings of the operation target game character).  

Regarding Claim 2, Shirakami discloses the memory system according to claim 1, wherein 
the circuitry is further configured to: 
generate execution information by analyzing the input information from the host computer ([0025]); 
store the execution information in the storage ([0025]-[0029]); and  
 infer the adjustment identification information according to the input information by inferring adjustment identification information using the execution information ([0037]-[0040]).  

Regarding Claim 3, Shirakami discloses the memory system according to claim 1, wherein 
the application program includes request information to specify the input information by the host computer ([0025]); and 
the input information is collected according to the request information ([0025]-[0029]).  

Regarding Claim 4, Shirakami discloses the memory system according to claim 1, wherein 
the circuitry is further configured to determine output timing in which the interface outputs the adjustment contents information to the host computer ([0025], [0031], [0039]-[0040]); and 
the interface outputs the adjustment contents information selected to the host computer according to the output timing determined ([0025], [0031], [0039]-[0040]).  

Regarding Claim 6, Shirakami discloses the computer system according to claim 5, wherein the host computer includes: 
circuitry configured to generate the input information according to analyzing information collected ([0025]).  


Conclusion
Claims 1-9 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715